                                                                                          M. THEODORE TAKOUGANG
                                                                                                         212-399-8341 PHONE
                                                                                              ttakougang@perryguha.com EMAIL


                                                                                                USDC SDNY
MEMO ENDORSED                                                  May 18, 2021
                                                                                                DOCUMENT
                                                                                                ELECTRONICALLY FILED
                                                                                                DOC #:
                                                                                                DATE FILED: 
  VIA ECF

  The Honorable Valerie E. Caproni
  United States District Court
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, New York 10007

         Re:    United States v. Michael Rose, 21 Cr 224 (VEC)

  Dear Judge Caproni:

          We represent defendant Michael Rose in the above-captioned matter. With the consent of
  the government, we write to request an approximately 90-day adjournment of the status conference
  currently scheduled for May 20, 2021, at 10:30 a.m.

         The reason for the request is to enable counsel to review the voluminous discovery
  materials and to continue conversations with the prosecutor about the charges.

         In connection with this request, Mr. Rose and counsel agree to the exclusion of time under
  the Speedy Trial Act until the date set by the Court for the next conference.

         Thank you for Your Honor’s consideration.


                                                                         Respectfully submitted,

                                                                          /s/ M. Theodore Takougang

                                                                         M. Theodore Takougang


  cc:    AUSA Samuel Adelsberg (via ECF)




                                     35 East 62nd Street, New York, NY 10065
                          212-399-8330 PHONE | 212-399-8331 FAX | www.perryguha.com WEBSITE
7KH0D\VWDWXVFRQIHUHQFHLV$'-2851('WR$XJXVWDWSP7KHSHULRGRI
WLPHEHWZHHQ0D\DQG$XJXVWLVH[FOXGHGXQGHUWKH6SHHG\7ULDO$FW86&
 K  $ EHFDXVHWKH&RXUWILQGVWKDWWKHHQGVRIMXVWLFHVHUYHGE\DFFRPPRGDWLQJORJLVWLFDO
GLIILFXOWLHVFUHDWHGE\WKH&29,'SDQGHPLFDQGWKHFRPSOH[LW\RIWKLVFDVHGXHWRYROXPLQRXV
GLVFRYHU\RXWZHLJKWKHLQWHUHVWVRIWKHSXEOLFDQGWKH'HIHQGDQWLQDVSHHG\WULDO


SO ORDERED.


                            
                            

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
